Exhibit 10.2

 

LOGO [g139273dsp1.jpg]         

EXECUTION VERSION

Bank of America, N.A.

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park

New York, NY 10036

Attn: Peter G. Tucker, Assistant General Counsel

Telephone: (646) 855-5821

Facsimile: (646) 822-5633

March 11, 2016

 

To: NuVasive, Inc.

7475 Lusk Boulevard

San Diego, California 92121

 

Re: Additional Convertible Bond Hedge Transaction

Dear Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Bank of America, N.A.
(“Dealer”) and NuVasive, Inc. (“Counterparty”). This communication constitutes a
“Confirmation” as referred to in the Agreement specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”, and together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”). Certain defined terms used herein have
the meanings assigned to them in the Indenture to be dated as of March 16, 2016
between Counterparty and Wilmington Trust, National Association, as trustee (the
“Indenture”), relating to the USD550,000,000 principal amount of 2.25%
Convertible Senior Notes due 2021 (the “Base Convertible Securities”) and the
additional USD100,000,000 principal amount of 2.25% Convertible Senior Notes due
2021 issued pursuant to the option to purchase additional convertible securities
exercised on the date hereof (the “Optional Convertible Securities” and,
together with the Base Convertible Securities, the “Convertible Securities”). In
the event of any inconsistency between the terms defined in the Indenture and
this Confirmation, this Confirmation shall govern. For the avoidance of doubt,
references herein to sections of, or definitions set forth in, the Indenture are
based on the draft of the Indenture most recently reviewed by the parties at the
time of execution of this Confirmation. If any relevant sections of, or
definitions set forth in, the Indenture are changed, added or renumbered between
the execution of this Confirmation and the execution of the Indenture, the
parties will amend this Confirmation in good faith to preserve the economic
intent of the parties, as evidenced by such draft of the Indenture. Subject to
the foregoing, the parties acknowledge that references to the Indenture herein
are references to the Indenture as in effect on the date of its execution and if
the Indenture is, or the Convertible Securities are, amended, modified or
supplemented following the date hereof or the date of their execution,
respectively, any such amendment, modification or supplement (other than any
amendment, modification or supplement pursuant to a Merger Supplemental
Indenture (as defined below)) will be disregarded for purposes of this
Confirmation unless the parties agree otherwise in writing.

Counterparty is hereby advised, and Counterparty acknowledges, that Dealer has
engaged in, or refrained from engaging in, substantial financial transactions
and has taken other material actions in



--------------------------------------------------------------------------------

reliance upon the parties’ entry into the Transaction to which this Confirmation
relates on the terms and conditions set forth below.

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 1992 ISDA Master Agreement (Multicurrency—Cross Border) as if
Dealer and Counterparty had executed an agreement in such form on the date
hereof (but without any Schedule except for (i) the election of Loss and Second
Method and US Dollars (“USD”) as the Termination Currency, (ii) the replacement
of the word “third” in the last line of Section 5(a)(i) of the Agreement with
the word “first”, and (iii) the election that the “Cross Default” provisions of
Section 5(a)(vi) of the Agreement shall apply to Counterparty with a “Threshold
Amount” of USD30 million).

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency among this Confirmation, the Equity Definitions, the 2006
Definitions or the Agreement, the following shall prevail in the order of
precedence indicated: (i) this Confirmation; (ii) the Equity Definitions;
(iii) the 2006 Definitions; and (iv) the Agreement. For the avoidance of doubt,
except to the extent of an express conflict, the application of any provision of
this Confirmation, the Agreement, the Equity Definitions or the 2006 Definitions
shall not be construed to exclude or limit any other provision of this
Confirmation, the Agreement, the Equity Definitions or the 2006 Definitions.

The Transaction hereunder shall be the sole Transaction under the Agreement. If
there exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are parties, the Transaction shall not be considered a
Transaction under, or otherwise governed by, such existing or deemed ISDA Master
Agreement.

2. The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

 

General Terms:       Trade Date:    March 11, 2016    Effective Date:    The
closing date of the issuance of the Convertible Securities issued pursuant to
the option to purchase additional Convertible Securities exercised on the date
hereof.    Option Style:    Modified American, as described under “Procedures
for Exercise” below.    Option Type:    Call    Seller:    Dealer    Buyer:   
Counterparty    Shares:    The Common Stock of Counterparty, par value USD0.001
(Ticker Symbol: “NUVA”).    Number of Options:    The number of Optional
Convertible Securities in denominations of USD1,000 principal amount purchased
by the Initial Purchasers (as defined in the Purchase Agreement), at their
option pursuant to Section 2(b) of the Purchase Agreement (as defined below).
For the avoidance of doubt, the Number of

 

2



--------------------------------------------------------------------------------

      Options outstanding shall be reduced by each exercise of Options
hereunder.    Applicable Percentage:    40%    Option Entitlement:    The
product of the Applicable Percentage and 16.7158    Fundamental Change
Adjustment:    Any adjustment to the Conversion Rate pursuant to Section 4.04 of
the Indenture.    Discretionary Adjustment:    Any adjustment to the Conversion
Rate pursuant to Section 4.05(h) of the Indenture.    Strike Price:   
USD59.8236    Rounding of Strike Price/Option Entitlement:    In connection with
any adjustment to the Option Entitlement or Strike Price, the Option Entitlement
or the Strike Price, as the case may be, shall be rounded by the Calculation
Agent in accordance with the provisions of the Indenture relating to rounding of
the “Conversion Price” or the “Conversion Rate” as applicable (each as defined
in the Indenture).    Number of Shares:    As of any date, a number of Shares
equal to the product of the Number of Options and the Option Entitlement.   
Premium:    USD6,840,000.    Premium Payment Date:    The Effective Date   
Exchange:    The NASDAQ Global Select Market    Related Exchange:    All
Exchanges Procedures for Exercise:       Exercise Dates:    Each Conversion
Date.    Conversion Date:    Each “Conversion Date” (as defined in the
Indenture) occurring during the Exercise Period for Convertible Securities each
in denominations of USD1,000 principal amount that are not “Relevant Convertible
Securities” under (and as defined in) the confirmation between the parties
hereto regarding the Base Convertible Bond Hedge Transaction dated March 10,
2016 (the “Base Convertible Bond Hedge Transaction Confirmation”) (such
Convertible Securities, the “Relevant Convertible Securities” for such
Conversion Date). For the purposes of determining whether any Convertible
Securities will be Relevant Convertible Securities hereunder or “Relevant
Convertible Securities” under the Base Convertible Bond Hedge Transaction
Confirmation, Convertible Securities that are converted pursuant to the
Indenture shall be allocated first to the Base Convertible Bond Hedge
Transaction Confirmation until all Options thereunder are exercised or
terminated.    Exercise Period:    The period from and excluding the Effective
Date to

 

3



--------------------------------------------------------------------------------

      and including the Expiration Date.    Expiration Date:    The earlier of
(i) the last day on which any Convertible Securities remain outstanding and (ii)
the second “Scheduled Trading Day” (as defined in the Indenture) immediately
preceding the “Maturity Date” (as defined in the Indenture).    Automatic
Exercise on       Conversion Dates:    Applicable; and means that on each
Conversion Date, a number of Options equal to the number of Relevant Convertible
Securities for such Conversion Date in denominations of USD1,000 principal
amount shall be automatically exercised, subject to “Notice of Exercise” below.
   Notice Deadline:    In respect of any exercise of Options hereunder on any
Conversion Date, 5:00 P.M., New York City time, on (i) in the case the
applicable Relevant Convertible Securities will be settled by Counterparty by
delivery of Shares only (together with cash in lieu of any fractional Share),
the “Trading Day” (as defined in the Indenture) immediately following the
relevant Conversion Date, or (ii) otherwise, the Scheduled Trading Day
immediately preceding the first day of the relevant Cash Settlement Averaging
Period; provided that in the case of any exercise of Options hereunder in
connection with the conversion of any Relevant Convertible Securities for any
Conversion Date occurring during the period from and including September 15,
2020 to and including the Expiration Date (such period, the “Final Conversion
Period”), the Notice Deadline shall be 5:00 P.M., New York City time, on the
“Scheduled Trading Day” (as defined in the Indenture) immediately preceding the
“Maturity Date” (as defined in the Indenture); provided further that in the case
of any exercise of Options hereunder relating to any conversion of Relevant
Convertible Securities for which the relevant Conversion Date occurs after the
Convertible Securities have been called for redemption pursuant to Section 3.01
of the Indenture, (A) the Notice Deadline shall be 5:00 P.M., New York City
time, on the second “Scheduled Trading Day” (as defined in the Indenture)
immediately preceding the Scheduled Redemption Date (as defined below) and (B)
Dealer shall have received a Notice of Early Redemption as specified below.   
Notice of Early Redemption:    In order to exercise any Options relating to
Relevant Convertible Securities that have been called for redemption pursuant to
Section 3.01 of the Indenture, Counterparty must notify Dealer in writing before
5:00 P.M., New York City time, on the “Scheduled Trading Day” (as defined in the
Indenture) immediately preceding the 44th “Scheduled Trading Day” (as defined in
the Indenture) immediately prior to the scheduled redemption date specified by

 

4



--------------------------------------------------------------------------------

      Counterparty for such Relevant Convertible Securities pursuant to Section
3.01(b) of the Indenture (the “Scheduled Redemption Date”) of the Scheduled
Redemption Date, the settlement method (and, if applicable, the “Specified
Dollar Amount” (as defined in the Indenture)) elected (or deemed to be elected)
with respect to Relevant Convertible Securities with a Conversion Date occurring
following delivery of the relevant redemption notice to holders of the
Convertible Securities under the Indenture but prior to the Scheduled Redemption
Date (such period, the Redemption Conversion Period” and any such notice, a
“Notice of Early Redemption”). If applicable, the Notice of Early Redemption
shall also contain the Settlement Method Election Provisions.    Notice of
Exercise:    Notwithstanding anything to the contrary in the Equity Definitions,
Dealer shall have no obligation to make any payment or delivery in respect of
any exercise of Options hereunder and such obligation in respect of such
exercise shall be permanently extinguished unless Counterparty notifies Dealer
in writing prior to the Notice Deadline in respect of such exercise, of (i) the
number of Relevant Convertible Securities being converted on the related
Conversion Date, (ii) the scheduled settlement date under the Indenture for the
Relevant Convertible Securities for such Conversion Date, (iii) whether such
Relevant Convertible Securities will be settled by Counterparty by delivery of
cash, Shares or a combination of cash and Shares and, if such a combination, the
“Specified Dollar Amount” (as defined in the Indenture) and (iv) the first day
of the relevant “Observation Period” (as defined in the Indenture), if any;
provided that in the case of any exercise of Options in connection with the
conversion of any Relevant Convertible Securities for any Conversion Date
occurring during the Final Conversion Period, the contents of such notice shall
be as set forth in clauses (i) and (ii) above; provided, further, that any
“Notice of Exercise” delivered to Dealer pursuant to the Base Convertible Bond
Hedge Transaction Confirmation shall be deemed to be a Notice of Exercise
pursuant to this Confirmation and the terms of such Notice of Exercise shall
apply, mutatis mutandis, to this Confirmation. Counterparty acknowledges its
responsibilities under applicable securities laws, and in particular Section 9
and Section 10(b) of the Exchange Act (as defined below) and the rules and
regulations thereunder, in respect of any election of a settlement method with
respect to the Convertible Securities. For the avoidance of doubt, if
Counterparty fails to give such notice when due in respect of any exercise of
Options hereunder, Dealer’s obligation to make any payment or delivery

 

5



--------------------------------------------------------------------------------

      in respect of such exercise shall be permanently extinguished, and late
notice shall not cure such failure. If applicable, the Notice of Exercise shall
also contain the Settlement Method Election Provisions.    Notice of Final
Convertible Security Settlement Method:    Counterparty shall notify Dealer in
writing before 5:00 P.M., New York City time, on the “Scheduled Trading Day” (as
defined in the Indenture) immediately preceding September 15, 2020 of the
settlement method (and, if applicable, the “Specified Dollar Amount” (as defined
in the Indenture)) elected (or deemed to be elected) with respect to Relevant
Convertible Securities with a Conversion Date occurring during the Final
Conversion Period (any such notice, a “Notice of Final Convertible Security
Settlement Method”). If applicable, the Notice of Final Convertible Security
Settlement Method shall also contain the Settlement Method Election Provisions.
   Dealer’s Telephone Number and Telex and/or Facsimile Number and Contact
Details for purpose of Giving Notice:    As specified in Section 6(b) below.

Settlement Terms:

      Settlement Date:    For any Exercise Date, the date one Settlement Cycle
following the final day of the relevant Cash Settlement Averaging Period;
provided that the Settlement Date shall not be prior to the Exchange Business
Day immediately following the date Counterparty provides the Notice of Delivery
Obligation prior to 5:00 P.M., New York City time.    Delivery Obligation:    In
lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above and “Discretionary
Adjustments” and “Consequences of Merger Events” below, in respect of an
Exercise Date, Dealer will deliver to Counterparty on the related Settlement
Date (the “Delivery Obligation”), (i) a number of Shares equal to the product of
the Applicable Percentage and the aggregate number of Shares, if any, that
Counterparty would be obligated to deliver to the holder(s) of the Relevant
Convertible Securities for such Conversion Date pursuant to Section
4.02(a)(ii)(A) or 4.02(a)(ii)(C) of the Indenture (rounded down to the nearest
whole number) and cash in lieu of any fractional Share resulting from such
rounding and/or (ii) the product of the Applicable Percentage and the aggregate
amount of cash, if any, in excess of the principal amount of the Relevant
Convertible Securities that Counterparty would be obligated to deliver to
holder(s) of the Relevant Convertible

 

6



--------------------------------------------------------------------------------

      Securities for such Conversion Date pursuant to Section 4.02(a)(ii)(B) or
4.02(a)(ii)(C) of the Indenture, determined, for each of clauses (i) and (ii),
by the Calculation Agent (by reference to such Sections of the Indenture) as if
Counterparty had elected to satisfy its conversion obligation in respect of such
Relevant Convertible Securities by the Applicable Settlement Method,
notwithstanding any different actual election by Counterparty with respect to
the settlement of such Relevant Convertible Securities; provided that the
Delivery Obligation shall be determined excluding any Shares and/or cash that
Counterparty is obligated to deliver to holder(s) of the Relevant Convertible
Securities as a direct or indirect result of any adjustments to the Conversion
Rate pursuant to a Discretionary Adjustment and any interest payment that
Counterparty is (or would have been) obligated to deliver to holder(s) of the
Relevant Convertible Securities for such Conversion Date. Notwithstanding the
foregoing, if, in respect of any Exercise Date, (x)(I) the number of Shares
included in the Delivery Obligation multiplied by the Share Obligation Value
Price plus (II) the amount of cash included in the Delivery Obligation, would
otherwise exceed (y) the product of the Applicable Percentage and the relevant
Net Convertible Share Obligation Value, such number of Shares and such amount of
cash shall be proportionately reduced to the extent necessary to eliminate such
excess.    Make-Whole Adjustment:    Notwithstanding anything to the contrary
herein, in respect of any exercise of Options relating to a conversion of
Relevant Convertible Securities in connection with which holders of the Relevant
Convertible Securities would be entitled to receive additional Shares and/or
cash as a result of adjustments to the Conversion Rate pursuant to a Fundamental
Change Adjustment, the Delivery Obligation shall include the Applicable
Percentage of such additional Shares and/or cash; provided that if the sum of
(i) the product of (a) the number of Shares (if any) included in the Delivery
Obligation per exercised Option and (b) the Share Obligation Value Price and
(ii) the amount of cash (if any) included in the Delivery Obligation per
exercised Option would otherwise exceed the amount per Option, as determined by
the Calculation Agent, that would be payable by Dealer under Section 6 of the
Agreement if (x) the relevant Conversion Date were an Early Termination Date
resulting from an Additional Termination Event with respect to which the
Transaction was the sole Affected Transaction and Counterparty was the sole
Affected Party and (y) the provisions of the Indenture relating to the
Fundamental Change Adjustment were deleted, then such number of Shares and such
amount of cash shall

 

7



--------------------------------------------------------------------------------

      be proportionately reduced to the extent necessary to eliminate such
excess.    Applicable Settlement Method:    For any Relevant Convertible
Securities, if (i) Counterparty has notified Dealer in the related Notice of
Exercise (or in the Notice of Final Convertible Security Settlement Method or
Notice of Early Redemption, as the case may be) that it has elected to satisfy
its conversion obligation in respect of such Relevant Convertible Securities in
cash or in a combination of cash and Shares in accordance with Section 4.02(a)
of the Indenture (a “Cash Election”) with a “Specified Dollar Amount” (as
defined in the Indenture) of at least USD1,000 and (ii) such Notice of Exercise
(or such Notice of Final Convertible Security Settlement Method or Notice of
Early Redemption, as the case may be) contains all of the Settlement Method
Election Provisions, the Applicable Settlement Method shall be the settlement
method actually so elected by Counterparty in respect of such Relevant
Convertible Securities (the “Convertible Securities Settlement Method”);
otherwise, the Applicable Settlement Method shall assume Counterparty had made a
Cash Election with respect to such Relevant Convertible Securities with a
“Specified Dollar Amount” (as defined in the Indenture) of USD1,000 per Relevant
Convertible Security.    Cash Settlement Averaging Period:    The 60 “Trading
Days” (as defined in the Indenture) commencing on (I) the second “Trading Day”
(as defined in the Indenture) after the Conversion Date for conversions with a
related Conversion Date occurring prior to the Final Conversion Period or (II)
the 62nd “Scheduled Trading Day” (as defined in the Indenture) prior to the
“Maturity Date” (as defined in the Indenture) for conversions with a related
Conversion Date occurring during the Final Conversion Period; provided that if
Counterparty has at any time delivered a Notice of Early Redemption to Dealer,
the Cash Settlement Averaging Period shall be the 60 “Trading Days” (as defined
in the Indenture) commencing on the 62nd “Scheduled Trading Day” (as defined in
the Indenture) prior to the Scheduled Redemption Date for conversions with a
related Conversion Date occurring during the Redemption Conversion Period.   
Settlement Method Election Provisions:    In order for the Applicable Settlement
Method to be the Convertible Securities Settlement Method in accordance with
“Applicable Settlement Method” above, the related Notice of Exercise (or Notice
of Final Convertible Security Settlement Method or Notice of Early Redemption,
as the case may be) must contain in writing the following representations and
warranties from Counterparty to Dealer as of such notice delivery date:

 

8



--------------------------------------------------------------------------------

      (i) none of Counterparty and its officers or directors, or any person that
controls, potentially controls, or otherwise exercises influence over,
Counterparty’s decision to elect the Convertible Security Settlement Method is
aware of any material nonpublic information regarding Counterparty or the
Shares;       (ii) Counterparty is electing the Convertible Security Settlement
Method in good faith and not as part of a plan or scheme to evade compliance
with the U.S. federal securities laws; Counterparty is not electing the
Convertible Security Settlement Method to create actual or apparent trading
activity in the Shares (or any security convertible into or exchangeable for
Shares) or to raise or depress or otherwise manipulate the price of the Shares
(or any security convertible into or exchangeable for Shares) or otherwise in
violation of the Exchange Act; and Counterparty has not entered into or altered
any hedging transaction relating to the Shares corresponding to or offsetting
the Transaction;       (iii) Counterparty has the power to make such election
and to execute and deliver any documentation relating to such election that it
is required by this Confirmation to deliver and to perform its obligations under
this Confirmation and has taken all necessary action to authorize such election,
execution, delivery and performance;       (iv) such election and performance of
its obligations under this Confirmation do not violate or conflict with any law
applicable to it, any provision of its constitutional documents, any order or
judgment of any court or other agency of government applicable to it or any of
its assets or any contractual restriction binding on or affecting it or any of
its assets; and       (v) any transaction that Dealer makes with respect to the
Shares during the period beginning at the time that Counterparty delivers such
notice and ending at the close of business on the final day of the Cash
Settlement Averaging Period shall be made by Dealer at Dealer’s sole discretion
for Dealer’s own account and Counterparty shall not have, and shall not attempt
to exercise, any influence over how, when, whether or at what price Dealer
effects such transactions, including, without limitation, the prices paid or
received by Dealer per Share pursuant to such transactions, or whether such
transactions are made on any securities exchange or privately.

 

9



--------------------------------------------------------------------------------

   Notice of Delivery Obligation:    No later than the Exchange Business Day
immediately following the last day of the relevant Cash Settlement Averaging
Period, Counterparty shall give Dealer notice of the final number of Shares
and/or amount of cash included in the Total Convertible Share Obligation Value
(as defined below); provided that, with respect to any Exercise Date occurring
during the Final Conversion Period or Redemption Conversion Period, as the case
may be, Counterparty may provide Dealer with a single notice of the aggregate
number of Shares and/or amount of cash included in the Total Convertible Share
Obligation Value for all Exercise Dates occurring during such period (it being
understood, for the avoidance of doubt, that the requirement of Counterparty to
deliver such notice shall not limit Counterparty’s obligations with respect to a
Notice of Exercise, Notice of Final Convertible Security Settlement Method or
Notice of Early Redemption, as the case may be, as set forth above, in any way).
   Net Convertible Share Obligation Value:    With respect to Relevant
Convertible Securities as to a Conversion Date, (i) the Total Convertible Share
Obligation Value of such Relevant Convertible Securities for such Conversion
Date minus (ii) the aggregate principal amount of such Relevant Convertible
Securities for such Conversion Date.    Total Convertible Share Obligation
Value:    With respect to Relevant Convertible Securities with respect to a
Conversion Date, (i) (A) the number of Shares equal to the aggregate number of
Shares that Counterparty is obligated to deliver to the holder(s) of Relevant
Convertible Securities for such Conversion Date pursuant to the Indenture
(rounded down to the nearest whole number) multiplied by (B) the Share
Obligation Value Price plus (ii) an amount of cash equal to the aggregate amount
of cash that Counterparty is obligated to deliver to the holder(s) of Relevant
Convertible Securities for such Conversion Date pursuant to the Indenture
(including, for the avoidance of doubt, any cash payable by Counterparty in lieu
of fractional Shares); provided that the Total Convertible Share Obligation
Value shall be determined excluding any Shares and/or cash that Counterparty is
obligated to deliver to holder(s) of the Relevant Convertible Securities as a
direct or indirect result of any adjustments to the Conversion Rate pursuant to
a Discretionary Adjustment and any interest payment that Counterparty is (or
would have been) obligated to deliver to holder(s) of the Relevant Convertible
Securities for such Conversion Date.    Share Obligation Value Price:    The
opening price as displayed under the heading “Op” on Bloomberg page “NUVA.Q
<Equity>” (or any successor thereto) on the applicable Settlement Date or other
date of delivery.

 

10



--------------------------------------------------------------------------------

   Other Applicable Provisions:    To the extent Dealer is obligated to deliver
Shares hereunder, the provisions of Sections 9.8, 9.9 and 9.11 of the Equity
Definitions will be applicable as if “Physical Settlement” applied to the
Transaction; provided that the Representation and Agreement contained in Section
9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws that exist as a result of the fact
that Counterparty is the issuer of the Shares.    Restricted Certificated
Shares:    Notwithstanding anything to the contrary in the Equity Definitions,
Dealer may, in whole or in part, deliver Shares required to be delivered to
Counterparty hereunder in certificated form in lieu of delivery through the
Clearance System. With respect to such certificated Shares, the Representation
and Agreement contained in Section 9.11 of the Equity Definitions shall be
modified by deleting the remainder of the provision after the word “encumbrance”
in the fourth line thereof. Adjustments:       Method of Adjustment:   

Notwithstanding Section 11.2 of the Equity Definitions, upon the occurrence of
any event or condition set forth in Section 4.05(a), 4.05(b), 4.05(c), 4.05(d),
4.05(e) or 4.06 of the Indenture (a “Potential Adjustment Event”) that the
Calculation Agent determines (by reference to such Section) would result in an
adjustment under the Indenture, the Calculation Agent shall make a corresponding
adjustment in respect of any one or more of the Strike Price, the Number of
Options, the Option Entitlement and any other term relevant to the exercise,
settlement or payment of the Transaction, subject to “Discretionary Adjustments”
below. Immediately upon the occurrence of any Potential Adjustment Event,
Counterparty shall notify the Calculation Agent of such Potential Adjustment
Event; and once the adjustments to be made to the terms of the Indenture and the
Convertible Securities in respect of such Potential Adjustment Event have been
determined, Counterparty shall immediately notify the Calculation Agent in
writing of the details of such adjustments.

 

For the avoidance of doubt, Dealer shall not have any payment or delivery
obligation hereunder in respect of, and no adjustment shall be made to the terms
of the Transaction on account of, (x) any distribution of cash, property or
securities by Counterparty to the holders of Convertible Securities (upon
conversion or otherwise) or (y) any other transaction in which holders of
Convertible Securities are entitled to participate, in each case, in lieu of an
adjustment under the Indenture in respect of a Potential

 

11



--------------------------------------------------------------------------------

      Adjustment Event (including, without limitation, under the third sentence
of the first paragraph of Section 4.05(c) of the Indenture or the third sentence
of Section 4.05(d) of the Indenture).    Discretionary Adjustments:   
Notwithstanding anything to the contrary herein or in the Equity Definitions, if
the Calculation Agent in good faith and while exercising commercially reasonable
discretion disagrees with any adjustment under the Indenture that involves an
exercise of discretion by Counterparty or its board of directors (including,
without limitation, pursuant to Section 4.06 of the Indenture or pursuant to
Section 4.07 of the Indenture or any supplemental indenture entered into
thereunder (a “Merger Supplemental Indenture”) or in connection with the
determination of the fair value of any securities, property, rights or other
assets), then the Calculation Agent will determine the adjustment to be made to
any one or more of the Strike Price, Number of Options, Option Entitlement and
any other variable relevant to the exercise, settlement or payment of or under
the Transaction in a commercially reasonable manner and based on a commercially
reasonable Hedge Position and, for the avoidance of doubt, the Delivery
Obligation shall be calculated on the basis of such adjustments by the
Calculation Agent. Extraordinary Events: Merger Events:    Notwithstanding
Section 12.1(b) of the Equity Definitions, “Merger Event” shall have the meaning
set forth in Section 4.07(a) of the Indenture.    Consequences of Merger Events:
   Notwithstanding Section 12.2 of the Equity Definitions, upon the occurrence
of a Merger Event, the Calculation Agent shall make an adjustment to the terms
relevant to the exercise, settlement or payment of the Transaction corresponding
to the adjustment required under Section 4.07(a) of the Indenture in respect of
such Merger Event, as determined by the Calculation Agent (by reference to such
Section), subject to “Discretionary Adjustments” above; provided that such
adjustment shall be made without regard to any adjustment to the Conversion Rate
pursuant to a Fundamental Change Adjustment or a Discretionary Adjustment; and
provided further that the Calculation Agent may make such further adjustments to
the terms of the Transaction as may be necessary to preserve the fair value of
the Transaction as a result of any adjustment referenced in this paragraph and,
for the avoidance of doubt, any such further adjustments shall be taken into
account in calculating the Delivery Obligation.       If, in respect of any
Merger Event to which the immediately preceding paragraph applies, the
adjustments to be made in accordance with such

 

12



--------------------------------------------------------------------------------

      paragraph would result in Counterparty being different from the issuer of
the Shares, then with respect to such Merger Event, as a condition precedent to
the adjustments contemplated in the immediately preceding paragraph, Dealer, the
Issuer of the Affected Shares and the entity that will be the Issuer of the New
Shares shall, prior to the Merger Date, have entered into such documentation
containing representations, warranties and agreements relating to securities law
and other issues as requested by Dealer (which may include, without limitation,
agreements relating to “tacking” and “holding period” related considerations
under U.S. securities law and credit exposure assumed by Dealer as the result of
such Merger Event), that Dealer has determined, in its reasonable discretion, to
be reasonably necessary or appropriate to allow Dealer to continue as a party to
the Transaction, as adjusted under the immediately preceding paragraph, and to
preserve its hedging or hedge unwind activities in connection with the
Transaction, assuming Dealer maintains or unwinds a commercially reasonable
Hedge Position, in a manner compliant with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer (whether or not such requirements or related policies and procedures
are imposed by law or have been voluntarily adopted by Dealer, but so long as
such requirements or related policies and procedures are similarly applicable to
transactions similar to the Transaction and consistently applied), and if such
conditions are not met or if the Calculation Agent determines that no adjustment
under the immediately preceding paragraph will produce a commercially reasonable
result, then the consequences set forth in Section 12.2(e)(ii) of the Equity
Definitions shall apply to such Merger Event (as if Merger Event were as defined
in Section 12.1(b) of the Equity Definitions.    Notice of Merger Consideration
and Consequences:    Upon the occurrence of a Merger Event, Counterparty shall
reasonably promptly (but in any event prior to the relevant merger date) notify
the Calculation Agent of (i) in the case of a Merger Event that causes the
Shares to be converted into the right to receive more than a single type of
consideration (determined based in part upon any form of stockholder election),
(a) if holders of Shares affirmatively make such an election, the weighted
average of the types and amounts of consideration received by the holders of
Shares that affirmatively make such an election or (b) if no holders of Shares
affirmatively make such an election, the types and amount of consideration
actually received by such holders, and (ii) the details of the adjustment to be

 

13



--------------------------------------------------------------------------------

      made under the Indenture in respect of such Merger Event.   

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any such
exchange or quotation system, such exchange or quotation system shall thereafter
be deemed to be the Exchange.    Additional Termination Event(s):   
Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Extraordinary Event, the Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with the Transaction (or the
cancelled or terminated portion thereof) being the Affected Transaction and
Counterparty being the sole Affected Party) shall be deemed to occur, and, in
lieu of Sections 12.7, 12.8 and 12.9 of the Equity Definitions, Section 6 of the
Agreement shall apply to such Affected Transaction.    Additional Disruption
Events:               (a) Change in Law:    Applicable; provided that Section
12.9(a)(ii) of the Equity Definitions is hereby amended by (i) replacing the
phrase “the interpretation” in the third line thereof with the phrase “, or
public announcement of, the formal or informal interpretation”, (ii) by adding
the phrase “and/or Hedge Position” after the word “Shares” in clause (X) thereof
and (iii) by immediately following the word “Transaction” in clause (X) thereof,
adding the phrase “in the manner contemplated by the Hedging Party on the Trade
Date”; and provided further that Section 12.9(a)(ii) of the Equity Definitions
is hereby amended by (i) replacing the parenthetical beginning after the word
“regulation” in the second line thereof the words “(including, for the avoidance
of doubt and without limitation, (x) any tax law or (y) adoption or promulgation
of new regulations authorized or mandated by existing statute)” and (ii) adding
the words “, or holding, acquiring or disposing of Shares or any Hedge Positions
relating to,” after the words “obligations under” in clause (Y) thereof.   
        (b) Failure to Deliver:    Applicable            (c) Insolvency Filing:
   Applicable            (d) Hedging Disruption:    Applicable; provided that:

 

14



--------------------------------------------------------------------------------

      (i) Section 12.9(a)(v) of the Equity Definitions is hereby amended by (a)
inserting the following words at the end of clause (A) thereof: “in the manner
contemplated by the Hedging Party on the Trade Date” and (b) inserting the
following sentence at the end of such Section:       “For the avoidance of
doubt, (i) the term “equity price risk” shall be deemed to include, but shall
not be limited to, stock price and volatility risk, and (ii) the transactions or
assets referred to in phrases (A) or (B) above must be available on commercially
reasonable pricing and other terms.”; and       (ii) Section 12.9(b)(iii) of the
Equity Definitions is hereby amended by inserting in the third line thereof,
after the words “to terminate the Transaction”, the words “or a portion of the
Transaction affected by such Hedging Disruption”.            (e) Increased Cost
of Hedging:    Applicable    Hedging Party:    Dealer    Determining Party:   
Dealer. Following any determination or calculation by the Determining Party
hereunder, upon a written request by Counterparty, the Determining Party will
promptly (but in any event within five Exchange Business Trading Days) provide
to Counterparty a report displaying in reasonable detail the basis for such
determination or calculation, as the case may be; provided that the Determining
Party shall not be required to disclose any proprietary or confidential models
or other information that is proprietary or confidential.    Non-Reliance:   
Applicable    Agreements and Acknowledgments Regarding Hedging Activities:   
Applicable    Additional Acknowledgments:    Applicable    3. Calculation Agent:
   Dealer; provided that, following the occurrence of an Event of Default of the
type described in Section 5(a)(vii) of the Agreement with respect to which
Dealer is the Defaulting Party, if the Calculation Agent fails to timely make
any calculation, adjustment or determination required to be made by the
Calculation Agent hereunder or to perform any obligation of the Calculation
Agent hereunder and such failure continues for five Exchange Business Days
following notice to the Calculation Agent by Counterparty of such failure,
Counterparty shall have the right to designate a nationally recognized
third-party dealer in over-the-counter corporate equity derivatives to act,
during the period commencing on the first date the Calculation Agent fails to
timely make such calculation, adjustment or determination or to perform such
obligation, as the case may be,

 

15



--------------------------------------------------------------------------------

     

and ending on the earlier of the Early Termination Date with respect to such
Event of Default and the date on which such Event of Default is no longer
continuing, as the Calculation Agent and the parties shall work in good faith to
execute any appropriate documentation required by such replacement Calculation
Agent.

 

Whenever the Calculation Agent is required to act or to exercise judgment in any
way with respect to any Transaction hereunder, it will do so in good faith and
in a commercially reasonable manner.

 

Following any determination or calculation by the Calculation Agent hereunder,
upon a written request by Issuer, the Calculation Agent will promptly (but in
any event within three Exchange Business Trading Days) provide to Counterparty a
report displaying in reasonable detail the basis for such determination or
calculation, as the case may be, it being understood that the Calculation Agent
shall not be obligated to disclose any proprietary or confidential models or any
other confidential or proprietary information, in each case, used by it for such
determination or calculation.

 

  4. Account Details:

Dealer Payment Instructions:

Bank of America, N.A.

New York, NY

SWIFT: BOFAUS3N

Bank Routing: 026-009-593

Account Name: Bank of America

Account No.: 0012334-61892

Counterparty Payment Instructions:

To be provided by Counterparty.

 

  5. Offices:

The Office of Dealer for the Transaction is:

Bank of America, N.A.

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park

New York, NY 10036

The Office of Counterparty for the Transaction is:

Inapplicable, Counterparty is not a Multibranch Party

 

  6. Notices: For purposes of this Confirmation:

 

  (a) Address for notices or communications to Counterparty:

 

  To: NuVasive, Inc.

7475 Lusk Boulevard

San Diego, California 92121

 

16



--------------------------------------------------------------------------------

     Attn:    Quentin Blackford         CFO      Telephone:    858-909-1847     
Facsimile:    800-475-9134      Email:    qblackford@nuvasive.com   (b)   
Address for notices or communications to Dealer:      To:    Bank of America,
N.A.         c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated         One
Bryant Park         New York, NY 10036      Attn:    Peter G. Tucker, Assistant
General Counsel      Telephone:    (646) 855-5821      Facsimile:    (646)
822-5633

7. Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date and as of the date of any Notice of Share Termination
under (and as defined in) Section 8(c) below, (A) none of Counterparty and its
officers and directors is aware of any material nonpublic information regarding
Counterparty or the Shares and (B) all reports and other documents filed by
Counterparty with the Securities and Exchange Commission pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) when considered
as a whole (with the more recent such reports and documents deemed to amend
inconsistent statements contained in any earlier such reports and documents), do
not contain any untrue statement of a material fact or any omission of a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances in which they were made, not
misleading.

(ii) (A) On the Trade Date, the Shares or securities that are convertible into,
or exchangeable or exercisable for Shares, are not subject to a “restricted
period,” as such term is defined in Regulation M under the Exchange Act
(“Regulation M”) and (B) Counterparty shall not engage in any “distribution,” as
such term is defined in Regulation M, other than a distribution meeting the
requirements of the exceptions set forth in sections 101(b)(10) and 102(b)(7) of
Regulation M, until the second Exchange Business Day immediately following the
Trade Date.

(iii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that neither Dealer nor any of its affiliates is
making any representations or warranties or taking any position or expressing
any view with respect to the treatment of the Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity (or any successor issue statements).

(iv) Without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

(v) Prior to the Trade Date, Counterparty shall deliver to Dealer a resolution
of Counterparty’s board of directors authorizing the Transaction, and approving
the Transaction and any related hedging activity for purposes of Section 203 of
the Delaware General Corporation Law, and such other certificate or certificates
as Dealer shall reasonably request.

(vi) Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.

 

17



--------------------------------------------------------------------------------

(vii) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as, an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.

(viii) On each of the Trade Date and the Premium Payment Date, Counterparty is
not “insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase the Number of Shares in compliance
with the laws of the jurisdiction of Counterparty’s incorporation.

(ix) The representations and warranties of Counterparty set forth in Section 3
of the Agreement and Section 1 of the Purchase Agreement, dated as of March 10,
2016, among Counterparty and Goldman, Sachs & Co. and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, as representatives of the Initial Purchasers party
thereto (the “Purchase Agreement”), are true and correct as of the Trade Date
and the Effective Date and are hereby deemed to be repeated to Dealer as if set
forth herein.

(x) To the knowledge of Counterparty, no state or local (including non-U.S.
jurisdictions) law, rule, regulation or regulatory order applicable to the
Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares.

(xi) Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD50 million.

(b) Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(18) of the U.S.
Commodity Exchange Act, as amended, and is entering into the Transaction as
principal (and not as agent or in any other capacity, fiduciary or otherwise)
and not for the benefit of any third party.

(c) Each of Dealer and Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(a)(2) thereof. Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its investment
and its investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account and without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws, and (v) its
financial condition is such that it has no need for liquidity with respect to
its investment in the Transaction and no need to dispose of any portion thereof
to satisfy any existing or contemplated undertaking or indebtedness and is
capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice), and understands and accepts, the
terms, conditions and risks of the Transaction.

(d) Each of Dealer and Counterparty agrees and acknowledges that Dealer is a
“financial institution” and “financial participant” within the meaning of
Sections 101(22) and 101(22A) of the Bankruptcy Code. The parties hereto further
agree and acknowledge (A) that this Confirmation is a “securities contract,” as
such term is defined in Section 741(7) of the Bankruptcy Code, with respect to
which each payment and delivery hereunder or in connection herewith is a
“termination value,” “payment amount” or “other transfer obligation” within the
meaning of Section 362 of the Bankruptcy Code and a “settlement payment” within
the meaning of Section 546 of the Bankruptcy Code, and (B) that Dealer is

 

18



--------------------------------------------------------------------------------

entitled to the protections afforded by, among other sections, Sections
362(b)(6), 362(b)(27), 362(o), 546(e), 546(j), 548(d)(2), 555 and 561 of the
Bankruptcy Code.

(e) As a condition to the effectiveness of the Transaction, Counterparty shall
deliver to Dealer (i) an incumbency certificate, dated as of the Premium Payment
Date, of Counterparty in customary form and (ii) an opinion of counsel, dated as
of the Premium Payment Date and reasonably acceptable to Dealer in form and
substance, with respect to the matters set forth in Section 3(a) of the
Agreement and Section 7(a)(vii) hereof and such other matters as Dealer may
reasonably request. In addition, in connection with the entry into or
consummation of any Inversion Transaction, Counterparty shall deliver to Dealer
an opinion of counsel, dated as of the date of such Inversion Transaction and
reasonably acceptable to Dealer in form and substance, with respect to the
matters set forth in Section 3(a) of the Agreement and such other matters as
Dealer may reasonably request (as if references therein to (i) “execute” and
“deliver” were replaced with “assume” and (ii) “execution, delivery” were
replaced with “assumption”). “Inversion Transaction” means any Merger Event (as
such term is defined in Section 12.1(b) of the Equity Definitions without regard
to any amendment to such definition in this Confirmation), reincorporation of
Counterparty, corporate inversion of Counterparty or similar transaction
pursuant to which (x) the consideration for the Shares includes (or, at the
option of a holder of Shares, may include) shares of an entity or person that is
not a corporation or is not organized under the laws of the United States, any
State thereof or the District of Columbia, (y) the Counterparty following such
Merger Event, reincorporation of Counterparty or corporate inversion of
Counterparty is organized in a jurisdiction other than the United States, any
State thereof or the District of Columbia or (z) the Counterparty following such
Merger Event, reincorporation of Counterparty, corporate inversion of
Counterparty or similar transaction will not be a corporation.

(f) Counterparty understands that notwithstanding any other relationship between
Counterparty and Dealer and its affiliates, in connection with this Transaction
and any other over-the-counter derivative transactions between Counterparty and
Dealer or its affiliates, Dealer or its affiliates is acting as principal and is
not a fiduciary or advisor in respect of any such transaction, including any
entry, exercise, amendment, unwind or termination thereof.

(g) Counterparty represents and warrants that it has received, read and
understands the OTC Options Risk Disclosure Statement and a copy of the most
recent disclosure pamphlet prepared by The Options Clearing Corporation entitled
“Characteristics and Risks of Standardized Options”.

(h) Each party acknowledges and agrees to be bound by the Conduct Rules of the
Financial Industry Regulatory Authority, Inc. applicable to transactions in
options, and further agrees not to violate the position and exercise limits set
forth therein.

(i) Tax Matters.

(A) Withholding Tax imposed on payments to non-US counterparties under the
United States Foreign Account Tax Compliance Act. “Tax” and “Indemnifiable Tax”,
each as defined in Section 14 of the Agreement, shall not include any U.S.
federal withholding tax imposed or collected pursuant to Sections 1471 through
1474 of the U.S. Internal Revenue Code of 1986, as amended (the “Code”), any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

(B) HIRE Act. “Tax” and “Indemnifiable Tax”, each as defined in Section 14 of
the Agreement, shall not include any tax imposed on payments treated as
dividends from sources within the United States under Section 871(m) of the Code
or any regulations issued thereunder.

(C) Tax documentation. For the purpose of Section 4(a)(i) of the Agreement,
Counterparty shall provide to Dealer a valid U.S. Internal Revenue Service Form
W-9, or any successor thereto, (i) on or before the date of execution of this
Confirmation and (ii) promptly

 

19



--------------------------------------------------------------------------------

upon learning that any such tax form previously provided by Counterparty has
become obsolete or incorrect. Additionally, Counterparty shall, promptly upon
request by Dealer, provide such other tax forms and documents reasonably
requested by Dealer. For purposes of Section 4(a)(i) of the Agreement, Dealer
shall provide to Counterparty a valid U.S. Internal Revenue Service Form W-9 or
applicable U.S. Internal Revenue Service Form W-8 (or any successor thereto),
(i) on or before the date of execution of this Confirmation and (ii) promptly
upon learning that any such tax form previously provided by Dealer has become
obsolete or incorrect.

(D) Tax Representations. For the purpose of Section 3(f) of the Agreement,
Counterparty represents that (i) Counterparty is a corporation for U.S. federal
income tax purposes and is organized under the laws of the State of Delaware and
(ii) Counterparty is a “U.S. person” (as that term is used in section
1.1441-4(a)(3)(ii) of United States Treasury Regulations) for U.S. federal
income tax purposes and an exempt recipient under Treasury Regulation
Section 1.6049-4(c)(1)(ii).

8. Other Provisions:

(a) Right to Extend. Dealer may postpone or add, in whole or in part, any
Exercise Date or Settlement Date or any other date of valuation or delivery by
Dealer, with respect to some or all of the relevant Options (in which event the
Calculation Agent shall make appropriate adjustments to the Delivery
Obligation), if Dealer determines, in its commercially reasonable discretion,
that such extension is reasonably necessary or appropriate to preserve Dealer’s
commercially reasonable hedging or hedge unwind activity hereunder in light of
existing liquidity conditions in the cash market, the stock borrow market or
other relevant market or to enable Dealer to effect purchases of Shares or Share
Termination Delivery Units in connection with its commercially reasonable
hedging, hedge unwind or settlement activity hereunder in a manner that would,
if Dealer were Counterparty or an affiliated purchaser of Counterparty, be in
compliance with applicable legal, regulatory or self-regulatory requirements, or
with related policies and procedures (whether or not such requirements, policies
or procedures are imposed by law or have been voluntarily adopted by Dealer).

(b) Additional Termination Event. The occurrence of an event of default with
respect to Counterparty under the terms of the Convertible Securities as set
forth in Section 7.01 of the Indenture shall constitute an Additional
Termination Event with respect to which the Transaction is the sole Affected
Transaction and Counterparty is the sole Affected Party, and Dealer shall be the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement and to determine the amount payable pursuant to Section 6(e) of
the Agreement.

(c) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If Dealer shall owe Counterparty any amount pursuant to
Section 6(d)(ii) of the Agreement (a “Payment Obligation”), Counterparty shall
have the right, in its sole discretion, to require Dealer to satisfy any such
Payment Obligation by the Share Termination Alternative (as defined below) by
giving irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day (which written confirmation shall contain the
representation and warranty set forth in Section 7(a)(1)), no later than 9:30
A.M., New York City time, on the relevant merger date, Announcement Date, Early
Termination Date or date of cancellation or termination in respect of an
Extraordinary Event, as applicable (“Notice of Share Termination”); provided
that if Counterparty does not elect to require Dealer to satisfy its Payment
Obligation by the Share Termination Alternative, Dealer shall have the right, in
its sole discretion, to elect to satisfy its Payment Obligation by the Share
Termination Alternative, notwithstanding Counterparty’s failure to elect or
election to the contrary; and provided further that Counterparty shall not have
the right to so elect (but, for the avoidance of doubt, Dealer shall have the
right to so elect) in the event of (i) an Insolvency, a Nationalization or a
Merger Event, in each case, in which the consideration or proceeds to be paid to
holders of Shares consists solely of cash or (ii) an Event of Default in which
Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party or an Extraordinary Event, which Event of
Default, Termination Event or Extraordinary Event resulted from an event or
events within Counterparty’s control. Upon such Notice of Share Termination, the
following provisions shall apply on the Scheduled Trading Day immediately
following the relevant merger date,

 

20



--------------------------------------------------------------------------------

Announcement Date, Early Termination Date or date of cancellation or termination
in respect of an Extraordinary Event, as applicable:

 

Share Termination Alternative:    If applicable, means that Dealer shall deliver
to Counterparty the Share Termination Delivery Property on the date on which the
Payment Obligation would otherwise be due pursuant to Section 6(d)(ii) of the
Agreement or such later date or dates as Dealer may commercially reasonably
determine (the “Share Termination Payment Date”) taking into account
commercially reasonable hedging or hedge unwind activity, in satisfaction of the
Payment Obligation. Share Termination Delivery    Property:    A number of Share
Termination Delivery Units, as calculated by the Calculation Agent, equal to the
Payment Obligation divided by the Share Termination Unit Price. The Calculation
Agent shall adjust the Share Termination Delivery Property by replacing any
fractional portion of the aggregate amount of a security therein with an amount
of cash equal to the value of such fractional security based on the values used
to calculate the Share Termination Unit Price. Share Termination Unit Price:   
The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent and
notified by the Calculation Agent to Dealer at the time of notification of the
Payment Obligation. Share Termination Delivery Unit:    In the case of a
Termination Event (other than on account of an Insolvency, Nationalization or
Merger Event), Event of Default, Delisting or Additional Disruption Event, one
Share or, in the case of an Insolvency, Nationalization or Merger Event, one
Share or a unit consisting of the number or amount of each type of property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Insolvency, Nationalization or Merger Event, as applicable. If such
Insolvency, Nationalization or Merger Event involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash. Failure to Deliver:    Applicable
Other Applicable Provisions:    If Share Termination Alternative is applicable,
the provisions of Sections 9.8, 9.9 and 9.11 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction, except that
all references to “Shares” shall be read as references to “Share Termination
Delivery Units”; provided that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws as a result of the fact that
Counterparty is the issuer of any Share Termination Delivery Units (or any part
thereof).

 

21



--------------------------------------------------------------------------------

(d) Disposition of Hedge Shares. Counterparty hereby agrees that if, in the good
faith reasonable judgment of Dealer, the Shares (the “Hedge Shares”) acquired by
Dealer for the purpose of hedging its obligations pursuant to the Transaction in
a commercially reasonable manner cannot be sold in the U.S. public market by
Dealer without registration under the Securities Act, Counterparty shall, at its
election: (i) in order to allow Dealer to sell the Hedge Shares in a registered
offering, make available to Dealer an effective registration statement under the
Securities Act to cover the resale of such Hedge Shares and (A) enter into an
agreement, in form and substance satisfactory to Dealer, substantially in the
form of an underwriting agreement for a registered offering, (B) provide
accountant’s “comfort” letters in customary form for registered offerings of
equity securities, (C) provide disclosure opinions of nationally recognized
outside counsel to Counterparty reasonably acceptable to Dealer, (D) provide
other customary opinions, certificates and closing documents customary in form
for registered offerings of equity securities and (E) afford Dealer a reasonable
opportunity to conduct a “due diligence” investigation with respect to
Counterparty customary in scope for underwritten offerings of equity securities;
provided that if Counterparty elects clause (i) above but the items referred to
therein are not completed in a timely manner, or if Dealer, in its sole
discretion, is not satisfied with access to due diligence materials, the results
of its due diligence investigation, or the procedures and documentation for the
registered offering referred to above, then clause (ii) or clause (iii) of this
Section 8(d) shall apply at the election of Counterparty; (ii) in order to allow
Dealer to sell the Hedge Shares in a private placement, enter into a private
placement agreement substantially similar to private placement purchase
agreements customary for private placements of equity securities, in form and
substance satisfactory to Dealer, including customary representations,
covenants, blue sky and other governmental filings and/or registrations,
indemnities to Dealer, due diligence rights (for Dealer or any designated buyer
of the Hedge Shares from Dealer), and best efforts obligations to provide
opinions and certificates and such other documentation as is customary for
private placements agreements, all commercially reasonably acceptable to Dealer
(in which case, the Calculation Agent shall make any adjustments to the terms of
the Transaction that are necessary to compensate Dealer for any commercially
reasonable discount from the public market price of the Shares incurred on the
sale of Hedge Shares in a private placement); or (iii) purchase the Hedge Shares
from Dealer at the “Daily VWAP” (as defined in the Indenture) on such Exchange
Business Days, and in the amounts, commercially reasonably requested by Dealer.
This Section 8(d) shall survive the termination, expiration or early unwind of
the Transaction.

(e) Repurchase and Conversion Rate Adjustment Notices. Counterparty shall, at
least two Exchange Business Days prior to any day on which Counterparty effects
any repurchase of Shares or consummates or otherwise engages in any transaction
or event (a “Conversion Rate Adjustment Event”) that could reasonably be
expected to lead to an increase in the Conversion Rate, give Dealer a written
notice of such repurchase or Conversion Rate Adjustment Event (a “Repurchase
Notice”) on such day if, following such repurchase or Conversion Rate Adjustment
Event, the Notice Percentage would reasonably be expected to be (i) greater than
13.62% and (ii) greater by 0.5% than the Notice Percentage included in the
immediately preceding Repurchase Notice (or, in the case of the first such
Repurchase Notice, greater than the Notice Percentage as of the date hereof).
The “Notice Percentage” as of any day is the fraction, expressed as a
percentage, the numerator of which is the Number of Shares plus the number of
shares underlying any other convertible bond hedge transactions or call options
sold by Dealer to Counterparty and the denominator of which is the number of
Shares outstanding on such day. In the event that Counterparty fails to provide
Dealer with a Repurchase Notice on the day and in the manner specified in this
Section 8(e) then Counterparty agrees to indemnify and hold harmless Dealer, its
affiliates and their respective directors, officers, employees, agents and
controlling persons (Dealer and each such person being an “Indemnified Party”)
from and against any and all losses (including losses relating to the Dealer’s
hedging activities as a consequence of becoming, or of the risk of becoming, a
Section 16 “insider”, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to this Transaction), claims, damages and liabilities (or
actions in respect thereof), joint or several, to which such Indemnified Party
may become subject under applicable securities laws, including without
limitation, Section 16 of the Exchange Act or under any state or federal law,
regulation or regulatory order, relating to or arising out of such failure. If
for any reason the foregoing indemnification is unavailable to any Indemnified
Party or insufficient to hold harmless any Indemnified Party, then Counterparty
shall contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or

 

22



--------------------------------------------------------------------------------

liability. In addition, Counterparty will reimburse any Indemnified Party for
all expenses (including reasonable counsel fees and expenses) as they are
incurred (after notice to Counterparty) in connection with the investigation of,
preparation for or defense or settlement of any pending or threatened claim or
any action, suit or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto and whether or not such claim, action, suit
or proceeding is initiated or brought by or on behalf of Counterparty. This
indemnity shall survive the completion of the Transaction contemplated by this
Confirmation and any assignment and delegation of the Transaction made pursuant
to this Confirmation or the Agreement and shall inure to the benefit of any
permitted assignee of Dealer.

(f) Transfer and Assignment. Either party may transfer or assign any of its
rights or obligations under the Transaction with the prior written consent of
the non-transferring party, such consent not to be unreasonably withheld or
delayed; provided that Dealer may transfer or assign without any consent of
Counterparty its rights and obligations hereunder, in whole or in part, to any
person, or any person whose obligations would be guaranteed by a person, in
either case, of credit quality equivalent to Dealer’s (or its ultimate
parent’s); provided further that, in the case of a transfer by Dealer,
(1) Counterparty will not be required to pay the transferee or Dealer on any
payment date an amount under Section 2(d)(i)(4) of the Agreement greater than an
amount that Counterparty would have been required to pay to Dealer in the
absence of such transfer or assignment and (2) as of the date of such transfer,
and giving effect thereto, the transferee will not be required to withhold or
deduct on account of Tax from any payments under the Agreement or will be
required to gross up for such Tax under Section 2(d)(i)(4) of the Agreement. If
at any time at which (1) the Equity Percentage exceeds 8% or (2) Dealer, Dealer
Group (as defined below) or any person whose ownership position would be
aggregated with that of Dealer or Dealer Group (Dealer, Dealer Group or any such
person, a “Dealer Person”) under Section 203 of the Delaware General Corporation
Law or other federal, state or local law, rule, regulation or regulatory order
or organizational documents or contracts of Counterparty applicable to ownership
of Shares (“Applicable Restrictions”), owns, beneficially owns, constructively
owns, controls, holds the power to vote or otherwise meets a relevant definition
of ownership in excess of a number of Shares equal to (x) the number of Shares
that would give rise to reporting, registration, filing or notification
obligations or other requirements (including obtaining prior approval by a state
or federal regulator) of a Dealer Person under Applicable Restrictions and with
respect to which such requirements have not been met or the relevant approval
has not been received or that would subject a Dealer Person to restrictions
(including restrictions relating to business combinations or other designated
transactions), or have any other adverse effect on a Dealer Person, under
Applicable Restrictions minus (y) 1% of the number of Shares outstanding on the
date of determination (either such condition described in clause (1) or (2), an
“Excess Ownership Position”), Dealer, in its discretion, is unable to effect a
transfer or assignment to a third party after its commercially reasonable
efforts on pricing and terms and within a time period reasonably acceptable to
Dealer such that an Excess Ownership Position no longer exists, Dealer may
designate any Scheduled Trading Day as an Early Termination Date with respect to
a portion (the “Terminated Portion”) of the Transaction, such that an Excess
Ownership Position would no longer exist following the resulting partial
termination of the Transaction (after taking into account commercially
reasonable adjustments to Dealer’s commercially reasonable Hedge Positions from
such partial termination). In the event that Dealer so designates an Early
Termination Date with respect to a portion of the Transaction, a payment or
delivery shall be made pursuant to Section 6 of the Agreement or Section 8(c) of
this Confirmation as if (i) an Early Termination Date had been designated in
respect of a Transaction having terms identical to the Terminated Portion of the
Transaction, (ii) Counterparty were the sole Affected Party with respect to such
partial termination, (iii) such portion of the Transaction were the only
Terminated Transaction and (iv) Dealer were the party entitled to designate an
Early Termination Date pursuant to Section 6(b) of the Agreement and to
determine the amount payable pursuant to Section 6(e) of the Agreement. The
“Equity Percentage” as of any day is the fraction, expressed as a percentage,
(A) the numerator of which is the number of Shares that Dealer and any of its
affiliates subject to aggregation with Dealer for purposes of the “beneficial
ownership” test under Section 13 of the Exchange Act and all persons who may
form a “group” (within the meaning of Rule 13d-5(b)(1) under the Exchange Act)
with Dealer (collectively, “Dealer Group”) “beneficially own” (within the
meaning of Section 13 of the Exchange Act) without duplication on such day and
(B) the denominator of which is the number of Shares outstanding on such day. In
the case of a transfer or assignment by Counterparty of its rights and
obligations hereunder and under the Agreement, in whole or in part (any such
Options so transferred or assigned, the “Transfer Options”), to any party,
withholding of such consent by

 

23



--------------------------------------------------------------------------------

Dealer shall not be considered unreasonable if such transfer or assignment does
not meet the reasonable conditions that Dealer may impose including, but not
limited, to the following conditions:

(A) With respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section 8(e) or any
obligations under Section 2 (regarding Extraordinary Events) or 8(d) of this
Confirmation;

(B) Any Transfer Options shall only be transferred or assigned to a third party
that is a United States person (as defined in the Internal Revenue Code of 1986,
as amended (the “Code”));

(C) Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to,
undertakings with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty as are requested by, and
reasonably satisfactory to, Dealer;

(D) Dealer shall not, as a result of such transfer and assignment, be required
to pay the transferee on any payment date an amount under Section 2(d)(i)(4) of
the Agreement greater than an amount that Dealer would have been required to pay
to Counterparty in the absence of such transfer and assignment;

(E) An Event of Default, Potential Event of Default or Termination Event shall
not occur as a result of such transfer and assignment;

(F) Without limiting the generality of clause (B), Counterparty shall have
caused the transferee to make such Payee Tax Representations and to provide such
tax documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

(G) Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities to or from Counterparty, Dealer may designate any of its
affiliates to purchase, sell, receive or deliver such shares or other securities
and otherwise to perform Dealer obligations in respect of the Transaction and
any such designee may assume such obligations; provided that (1) Counterparty
will not be required to pay any such designated affiliate or Dealer on any
payment date an amount under Section 2(d)(i)(4) of the Agreement greater than an
amount that Counterparty would have been required to pay to Dealer in the
absence of such designation and (2) except in the case of a designation of an
affiliate that is limited to delivery of Shares as agent for Dealer, the
designated affiliate will not be required to withhold or deduct on account of
Tax from any payments under the Agreement or will be required to gross up for
such Tax under Section 2(d)(i)(4) of the Agreement. Dealer shall be discharged
of its obligations to Counterparty to the extent of any such performance.

(g) Delivery of Shares. Notwithstanding anything to the contrary herein, Dealer
may, by prior notice to Counterparty, satisfy its obligation to deliver any
Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date.

 

24



--------------------------------------------------------------------------------

(h) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(i) No Netting and Set-off. The provisions of Section 2(c) of the Agreement
shall not apply to the Transaction. Each party waives any and all rights it may
have to set-off delivery or payment obligations it owes to the other party under
the Transaction against any delivery or payment obligations owed to it by the
other party, whether arising under the Agreement, under any other agreement
between parties hereto, by operation of law or otherwise.

(j) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Counterparty’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Counterparty’s bankruptcy to any claim
arising as a result of a breach by Counterparty of any of its obligations under
this Confirmation or the Agreement. For the avoidance of doubt, the parties
acknowledge that the obligations of Counterparty under this Confirmation are not
secured by any collateral that would otherwise secure the obligations of
Counterparty herein under or pursuant to any other agreement.

(k) Early Unwind. In the event the sale by Counterparty of the Optional
Convertible Securities is not consummated pursuant to the Purchase Agreement for
any reason by the close of business in New York on the Effective Date (or such
later date as agreed upon by the parties) (the Effective Date or such later date
being the “Early Unwind Date”), the Transaction shall automatically terminate
(the “Early Unwind”) on the Early Unwind Date and the Transaction and all of the
respective rights and obligations of Dealer and Counterparty hereunder shall be
cancelled and terminated and Counterparty shall pay to Dealer an amount in cash
equal to the aggregate amount of costs and expenses relating to the unwinding of
Dealer’s hedging activities in respect of the Transaction (including market
losses incurred in reselling any Shares purchased by Dealer or its affiliates in
connection with such hedging activities, unless Counterparty agrees to purchase
any such Shares at the cost at which Dealer purchased such Shares). Following
such termination, cancellation and payment, each party shall be released and
discharged by the other party from, and agrees not to make any claim against the
other party with respect to, any obligations or liabilities of either party
arising out of, and to be performed in connection with, the Transaction either
prior to or after the Early Unwind Date. Dealer and Counterparty represent and
acknowledge to the other that upon an Early Unwind and following the payment
referred to above, all obligations with respect to the Transaction shall be
deemed fully and finally discharged.

(l) Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the Expiration
Date, Dealer and its affiliates may buy or sell Shares or other securities or
buy or sell options or futures contracts or enter into swaps or other derivative
securities in order to adjust its hedge position with respect to the
Transaction; (B) Dealer and its affiliates also may be active in the market for
Shares other than in connection with hedging activities in relation to the
Transaction; (C) Dealer shall make its own determination as to whether, when or
in what manner any hedging or market activities in securities of Issuer shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the “Daily VWAP” (as defined in the
Indenture); (D) any market activities of Dealer and its affiliates with respect
to Shares may affect the market price and volatility of Shares, as well as the
“Daily VWAP” (as defined in the Indenture), each in a manner that may be adverse
to Counterparty; and (E) the Transaction is a derivatives transaction in which
it has granted Dealer an option, and Dealer may purchase shares for its own
account at an average price that may be greater than, or less than, the price
paid by Counterparty under the terms of the Transaction.

(m) Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010 (the
“WSTAA”), the parties hereby agree that neither the enactment of the WSTAA (or
any statute containing any legal certainty provision similar to

 

25



--------------------------------------------------------------------------------

Section 739 of the WSTAA) or any regulation under the WSTAA (or any such
statute), nor any requirement under the WSTAA (or any statute containing any
legal certainty provision similar to Section 739 of the WSTAA) or an amendment
made by the WSTAA (or any such statute), shall limit or otherwise impair either
party’s otherwise applicable rights to terminate, renegotiate, modify, amend or
supplement this Confirmation or the Agreement, as applicable, arising from a
termination event, force majeure, illegality, increased costs, regulatory change
or similar event under this Confirmation, the Equity Definitions incorporated
herein, or the Agreement (including, but not limited to, rights arising from
Change in Law, Hedging Disruption, Increased Cost of Hedging or Illegality).

(n) Governing Law; Exclusive Jurisdiction; Waiver of Jury. THE AGREEMENT, THIS
CONFIRMATION AND ALL MATTERS ARISING IN CONNECTION WITH THE AGREEMENT AND THIS
CONFIRMATION SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO ITS CHOICE OF LAW
DOCTRINE, OTHER THAN TITLE 14 OF ARTICLE 5 OF THE NEW YORK GENERAL OBLIGATIONS
LAW).

Each party hereby irrevocably and unconditionally submits for itself and its
property in any suit, legal action or proceeding relating to this Confirmation
or the Agreement, or for recognition and enforcement of any judgment in respect
thereof, (each, “Proceedings”) to the exclusive jurisdiction of the Supreme
Court of the State of New York, sitting in New York County, the courts of the
United States of America for the Southern District of New York and appellate
courts from any thereof. Nothing in this Confirmation or the Agreement precludes
either party from bringing Proceedings in any other jurisdiction if (A) the
courts of the State of New York or the United States of America for the Southern
District of New York lack jurisdiction over the parties or the subject matter of
the Proceedings or decline to accept the Proceedings on the grounds of lacking
such jurisdiction; (B) the Proceedings are commenced by a party for the purpose
of enforcing against the other party’s property, assets or estate any decision
or judgment rendered by any court in which Proceedings may be brought as
provided hereunder; (C) the Proceedings are commenced to appeal any such court’s
decision or judgment to any higher court with competent appellate jurisdiction
over that court’s decisions or judgments if that higher court is located outside
the State of New York or Borough of Manhattan, such as a federal court of
appeals or the U.S. Supreme Court; or (D) any suit, action or proceeding has
been commenced in another jurisdiction by or against the other party or against
its property, assets or estate and, in order to exercise or protect its rights,
interests or remedies under this Confirmation or the Agreement, the party
(1) joins, files a claim, or takes any other action, in any such suit, action or
proceeding, or (2) otherwise commences any Proceeding in that other jurisdiction
as the result of that other suit, action or proceeding having commenced in that
other jurisdiction.

EACH OF COUNTERPARTY AND DEALER HEREBY IRREVOCABLY WAIVES (ON ITS OWN BEHALF
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF ITS STOCKHOLDERS)
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
CONFIRMATION OR THE AGREEMENT.

(o) Amendment. This Confirmation and the Agreement may not be modified, amended
or supplemented, except in a written instrument signed by Counterparty and
Dealer.

(p) Counterparts. This Confirmation may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

(q) [Reserved].

(r) Inversion Transaction. Counterparty shall not enter into or consummate any
Inversion Transaction unless the successor Counterparty immediately following
such Inversion Transaction repeats to Dealer immediately following such
Inversion Transaction the representations and warranties set forth in

 

26



--------------------------------------------------------------------------------

Section 3(a) of the Agreement (as if references therein to (i) “execute” and
“deliver” were replaced with “assume” and (ii) “execution, delivery” were
replaced with “assumption”). Notwithstanding anything to the contrary in this
Confirmation, if Counterparty enters into or consummates any Inversion
Transaction pursuant to which (x) Dealer reasonably determines in its good faith
judgment that such Inversion Transaction has had a material adverse effect on
Dealer’s rights and obligations under the Transaction or (y) Counterparty
following such Inversion Transaction is organized under the laws of a
jurisdiction other than the Islands of Bermuda, the Cayman Islands, Canada,
Guernsey, Jersey, the Republic of Ireland, Luxembourg, the Netherlands,
Switzerland, France, Germany or the United Kingdom, then such Inversion
Transaction shall constitute an Additional Termination Event applicable to the
Transaction and, with respect to such Additional Termination Event,
(A) Counterparty shall be deemed to be the sole Affected Party, (B) the
Transaction shall be the sole Affected Transaction and (C) Dealer shall be the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement. Notwithstanding anything to the contrary in the Agreement,
(I) Dealer shall not be required to pay any additional amount pursuant to
Section 2(d)(i)(4) of the Agreement to the extent that it would not be required
to be paid but for an Inversion Transaction and (II) in the event that there is
an Inversion Transaction and Counterparty is required to withhold or deduct on
account of any Tax amounts in excess of that which Counterparty would have been
required to so withhold or deduct in the absence of such Inversion Transaction,
such excess shall be an Indemnifiable Tax with respect to which Counterparty
shall be required to pay an additional amount under Section 2(d)(i)(4) of the
Agreement.

[Remainder of Page Intentionally Left Blank]

 

27



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Dealer.

Yours faithfully,

 

BANK OF AMERICA, N.A.

By:  

/s/ Christopher A. Hutmaker

  Name: Christopher A. Hutmaker   Title: Managing Director

 

Agreed and Accepted By:

 

NUVASIVE, INC.

By:  

/s/ Quentin Blackford

  Name: Quentin Blackford   Title: CFO

[Signature Page to Additional Bond Hedge Confirmation – BAML]